705 S.E.2d 344 (2010)
RAYMOND
v.
NC POLICE BENEVOLENT ASS'N, INC., et al.
No. 230PA10.
Supreme Court of North Carolina.
November 5, 2010.
Kenneth R. Hunt, Asheville, for N.C. Police Benevolent Ass'n et al.
Frank J. Contrivo, Asheville, for Langdon B. Raymond.
*345 Katherine Lewis Parker, for North Carolina Advocates for Justice et al.
Joseph M. McGuinness, William J. Johnson, General Counsel, for National Association of Police Organizations.
The following order has been entered on the motion filed on the 3rd of November 2010 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 5th of November 2010."
Plaintiff shall have up to and including the 24th day of November 2010 to file and serve his/her brief with this Court.